Opinion by
Watts, J.
§ 1128. Taxes; collection of, in unorganized counties. Wheeler county in 1878 was unorganized, and was attached, for judicial, surveying and other purposes, to Clay county, by act of August 21, 1876. [Gen. Laws 1876, p. 242, sec. 4.] While it was thus unorganized and attached to Clay county, the assessor of taxes for Olay county assessed taxes against appellants for 1878, on property of theirs in said Wheeler, county. In 1879 Wheeler county was organized, and a certified copy of the assessment, made as aforesaid, was placed in the hands of appellee, the collector of taxes for Wheeler county, for collection, and this suit was brought to enjoin *639the collection of said taxes, upon the ground that there was no law authorizing the assessment of the same. The court below refused the injunction, and gave judgment against appellants for costs. Held, the mode and manner of assessing taxes, and the duties, powers, etc., of assessors of taxes, are fully defined and prescribed by an ■act approved August 21, 1876. [Gen.-Laws 1876, p. 265.] By the terms of that act it is made the duty of the assessor of taxes, between the 1st day of January and the 1st day of June of each year, to take a list of taxable real and personal property in his county, and assess the value thereof, as prescribed in said act. The constitution provides that “all property subject to taxation in, and 'owned by residents of, unorganized counties, shall be assessed and the taxes thereon paid in the counties to which such unorganized counties shall be attached. [Const, art. VIII, sec. 12.] No special or particular legislation was necessary, under the constitutional provision quoted above, to determine who should assess the taxes on property in unorganized counties. For tax purposes, these unorganized counties are made part and parcel of the counties to which they are attached for judicial purposes, and the - provisions of law applicable to the assessment and collection of taxes in organized counties apply to the unorganized counties, in this respect, as part of the organized counties to which they are so attached.
May 18, 1881.
Affirmed.